         Case 1:20-cr-00040-BAH Document 223 Filed 06/02/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    )
                                            )
        v.                                  )       Criminal No. 20-cr-00040 (BAH)
                                            )
JESSICA JOHANNA OSEGUERA                    )
GONZALEZ,                                   )
                                            )
        Defendant.                          )
                                            )

              JESSICA JOHANNA OSEGUERA GONZALEZ’S RESPONSE
              TO THE GOVERNMENT’S SENTENCING MEMORANDUM

        Defendant Jessica Johanna Oseguera Gonzalez, by and through her undersigned counsel,

respectfully submits the following response to the Government’s Sentencing Memorandum (ECF

221).

        In its memorandum, the government states that it “appears that [Ms. Gonzalez] may try to

minimize her conduct.” See ECF 221, at 3. She is not. Ms. Gonzalez accepts responsibility for

the conduct alleged in the Superseding Indictment. Ms. Gonzalez admits that the entities she

associated with were designated for supporting drug trafficking and specifically the CJNG.

        Ms. Gonzalez does not accept the claim that she met with her father as alleged by the

government. See ECF 221, at 25-26. The government’s allegation that Ms. Gonzalez attended

two meetings at Las Flores Cabanas has inexplicably become more specific over the past several

months. In its initial motion to admit this evidence, the government did not provide the dates of

these two alleged meetings. See ECF 139. In its reply, the government stated, for the first time,

that these meetings allegedly occurred “in approximately 2011” and “in approximately 2013 to

2014.” See ECF 155, at 6. Now, the government contends that the meetings occurred in 2011

and 2013, no longer accompanied by any approximation. See ECF 221.
         Case 1:20-cr-00040-BAH Document 223 Filed 06/02/21 Page 2 of 4




       That said, Ms. Gonzalez agrees with the government that the Court need not resolve this

factual dispute to determine and impose the sentence in this case. See ECF 221, at 25. Indeed,

as the government pointed out in its Sentencing Memorandum, a grand jury issued a second

superseding indictment against Nemesio Oseguera Cervantes “as recently as last year,” (see ECF

221, at 4), and the grand jury did not charge Ms. Gonzalez in that case.

       The government’s attempts to compare the sentence imposed in Coro and to distinguish

this matter from the facts of Sanchez are unpersuasive. In its Sentencing Memorandum, the

government fails to point out that Coro received a sentence 15 months below the low end of his

Guidelines range. See ECF 220, at 42. Additionally, Sanchez worked in concert with her

husband, a Specially Designated Narcotics Trafficker. In fact, Sanchez “caused the execution of

four wire transfers totaling approximately $1,408,402.99 . . . from a lawyer’s trust account . . . to

bank accounts in Lima, Peru of the two shell corporations that the [she and her husband]

controlled.” See ECF 220, at 39. Ms. Gonzalez has not been charged with wiring drug proceeds.

Id. Finally, Sanchez was sentenced to a term of probation.

       Lastly, the government represented that Kenzo Sushi showed “revenues of approximately

$1.5 million USD from between December 2015 through February 2018.” See ECF 221, at 35.

The government mistakenly characterizes this as “income.” Id. at 35 n.10.

       An accounting of Kenzo Sushi’s profit and loss was provided by undersigned counsel in

its sentencing submission. The figures included in the forensic accounting report by B. Riley

Advisory were calculated after reviewing the restaurant’s bank statements, monthly sales tax

reports, and general ledger reports provided by the government in discovery. See ECF 220, at




                                                 2
           Case 1:20-cr-00040-BAH Document 223 Filed 06/02/21 Page 3 of 4




Exhibit 51.1 This analysis demonstrates that Kenzo Sushi did not realize a profit of $1.5 million

USD from between December 2015 through February 2018.

       For the foregoing reasons, and the reasons set forth in Ms. Gonzalez’s Memorandum in

Aid of Sentencing, a sentence of time served would promote respect for the law, afford adequate

deterrence, and would, most importantly, represent a just punishment.

                                               Respectfully submitted,



                                                   /s/ Steven J. McCool
                                               STEVEN J. McCOOL
                                               D.C. Bar No. 429369
                                               JULIA M. COLEMAN
                                               D.C. Bar No. 1018085
                                               YASMIN PEREZ ORTIZ
                                               D.C. Bar No. 1721627
                                               McCOOL LAW PLLC
                                               1776 K Street, N.W., Suite 200
                                               Washington, D.C. 20006
                                               Telephone: (202) 450-3370
                                               Fax: (202) 450-33346
                                               smccool@mccoollawpllc.com
                                               jcoleman@mccoollawpllc.com
                                               yperez@mccoollawpllc.com

                                               Counsel for Jessica Johanna Oseguera Gonzalez




       1
           As shown on Schedule 1 of the B. Riley Advisory report, the discovery provided by the
government regarding Kenzo Sushi (Operadora Los Famosos SA de CV) consisted of one month of
financial documents for 2015, twelve months of financial documents for 2016, and seven months of
financial documents for 2017. See ECF 220, at Exhibit 51, at 6. The calculations and opinions included
in Exhibit 51, therefore, are based on these available documents.
                                                  3
         Case 1:20-cr-00040-BAH Document 223 Filed 06/02/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of June 2021, the foregoing was served electronically

on the counsel of record through the U.S. District Court for the District of Columbia Electronic

Document Filing System (ECF) and the document is available on the ECF system.


                                                       /s/ Steven J. McCool
                                                    STEVEN J. McCOOL




                                                4
